DeNT Judge,

(dissenting) :

I cannot concur in the conclusion in this case because it is unreasonable and productive of gross injustice. The sole ground for dismissing the action is a misjoinder of causes of action in different counts. The second count is said to be a partnership demand for which one partner cannot sue separately. If this were true, of course the misjoinder would be improper. The count, however, shows on its face that the plaintiff claims the whole beneficial interest in the demand sued upon, and when the writing is produced by order of the court, it shows the plaintiff alone may sue upon it as it is a contract in his own name. Hence, the count, if badly defective, is amendable, and if this action is dismissed all the plaintiff can do is to bring another suit in his own name., in the same cause of action, with proper allegations showing that he is the *488sole beneficiary' thereof. To promote substantial justice the trial court may permit amendments at any time before final judgment. Section 8, chapter 131, Code.
A defendant may not crave oyer to a writing not under seal, Out he may have an order from the court permitting an inspection of the writing, which is equivalent to the same thing as oyer, and when the writing is produced, it shows that it has been misdescribed in the count, which should be accordingly amended. An. Steplfis Pleadings, 160. When so amended, there is no misjoinder, for a partner has the right to sue for a partnership demand.
First: When the beneficial interest is in him and the other members of the firm are nominal, and this is a question of evidence. 1 Chitty Plead. 11, 12.
'Second: Where the contract is made with him in his own mame. Dicey on Parties to Actions, p. 174 — s. p. 153.
In the present case both these principles are combined. The ■count shows the plaintiff claims, though it may be improperly, the whole beneficial interest, and the contract shows it was made in his own name for his own benefit. Hence the count, af bad, is amendable. Not to permit its amendment, is gross injustice and forces him to bring his suit over again without reason, not in the partnership names or in the names of the partners, but in his own name for a claim in which he alone is interested.
As shown by the allegations and contract, Marshall was a mere nominal partner with no substantial interest in the partnership, and no legal interest in the claim in suit. Dicey on' Parties to Actions, 172, 173.
This has nothing to do with the merits of the case but'by the dismissal, instead of determining the case on the merits, the parties are simply sent back to begin over again. The decision, therefore, is unjust to both parties, when it might have ended the litigation.